Conviction for cattle theft; punishment, three years in the penitentiary.
An examination of this record reveals the fact that same nowhere sets out any sentence. In the absence of a sentence this court is without jurisdiction. The sentence in a felony case is the final judgment in the cause, Arcia v. State, 26 Texas Crim. App. 193, and must be pronounced before an appeal can be prosecuted. Williams v. State, 99 Tex.Crim. Rep.; Ridge v. State, 96 Tex.Crim. Rep.; Stanford v. State,99 Tex. Crim. 394.
Because of the lack of a sentence the appeal will be dismissed.
Dismissed.
                     ON MOTION TO REINSTATE.